The Honorable David S. Clinger Prosecuting Attorney P. O. Box 536 Berryville, Arkansas 72616
Dear Mr. Clinger:
This is in response to your request for an opinion regarding the application of the City of Berryville's one cent sales tax.  You have asked, specifically, whether the sales tax would apply on items delivered outside the city limits, where the merchandise originated from the City of Berryville.
I have enclosed a copy of Opinion Number 87-298, issued by this office on October 7, 1987, which I believe satisfactorily answers the question posed.  It cannot be stated as a general matter that the sales tax will apply regardless of the place of delivery.  It was concluded in Opinion Number 87-298 that the sales tax does not apply to sales made to a nonresident for delivery outside the levying city.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.